DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the spring resilient arms” in line 13 which should read “the plurality of springy resilient arms” for consistency purposes. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the cutting element is mounted on an assembly of an inner tube…the assembly of the inner tube consisting of two concentrically arranged tubes comprising a distal tube and a body tube…and wherein the cutting element consists of a plurality of springy resilient arms extending from a sleeve, wherein the plurality of spring resilient arms and the sleeve are formed from a section of the assembly of the inner tube” in lines 6-12. Initially, it is unclear if the cutting element is a separate structure from the assembly of the inner tube as the cutting element is claimed as both “mounted on” and “formed from” a second of the assembly of the inner tube. Further the transitional phrase “consisting of” excludes any element, step, or ingredient not specified in the claim. Therefore, because the assembly of the inner tube consisting of two concentrically arranged tubes comprising a distal tube and a body tube which form a proximal portion of the assembly of the inner tube, wherein the atraumatic tip is mounted on the distal tube, any additional elements are excluded from the assembly of the inner tube. Thus, the cutting element should be a separate structure from the assembly of the inner tube and cannot be formed from a section of the assembly of the inner tube. In order to overcome the rejection, applicant is advised to amend the claim to read “wherein the plurality of spring resilient arms and the sleeve are formed on a section of the assembly of the inner tube”.
Claim 4 recites “the channel in the catheter”. It is unclear if the channel in the catheter is the channel in the catheter for fluid supply or the channel in the catheter for a guidewire. Appropriate correction is required.
Claims 2-3 and 5-6 depend from rejected claim 1; therefore, are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal (US 2005/0055040 A1) in view of Paul, Jr. et al. (US 8,398,663 B2).
Regarding claim 1, Tal discloses a method of controllably cutting internal areas of walls of a blood vessel (as prongs 58 contact the vessel wall 16 permitting disruption of the vessel wall; [0074]), the method comprising: a) providing a catheter (multi-prong assembly 15; Figs. 11-12) comprising a cutting element (distal end 56 of cylindrical member), an insertion tube (sheath 52) and an atraumatic tip (distal end face of the sheath 52 which has a flat/blunt surface and is not intended to cut tissue; Fig. 11), the atraumatic tip adapted to permit 5atraumatic insertion of the catheter into a blood vessel (due to the flat/blunt distal face of the sheath 52), wherein the cutting element (56) is mounted on an assembly of an inner tube (delivery member 50) located within the insertion tube (Fig. 11), and wherein the cutting element consists of a plurality of springy resilient arms (prongs 58) extending from a sleeve (distal portion of cylindrical delivery member 50), wherein the plurality of spring resilient arms (58) and the sleeve (distal portion of 50) are formed from a section of the inner tube (50), the plurality of springy resilient arms (58) having sharp endings protruding from termini of the plurality of springy resilient 10arms (because the termini ends of the prongs contact the vessel and disrupt and/or irritate the vessel wall, they are “sharp endings” as claimed; [0076]) and directed toward the atraumatic tip (wherein the prongs 58 are directed towards a distal end of the device and the distal end of the sheath 52 is the atraumatic tip; Fig. 12), and wherein between the insertion tube (52) and the assembly of the inner tube (50) the catheter defines a channel for fluid supply (as there is space between 52 and 50; Fig. 11), and inside the assembly of the inner tube (50) the catheter further defines a channel (injection port 22) for a guidewire (while the channel is used for the application of a sclerosing agent, a guidewire may also be fit therein; [0073]), and wherein the sharp endings of the plurality of springy resilient arms (58) are bent away from the plurality of springy resilient arms outwardly in relation to a longitudinal 15axis of the catheter so as to permit contact between the sharp endings and an inner wall of the blood vessel (Fig. 11; [0074]-[0076]); b) adopting a shape of the cutting element to permit repeated and multiple insertion thereof entirely within the insertion tube to permit smooth and rapid multiple repeats of incising the blood vessel (as the prongs are made of a material that self-expands upon retraction of the sheath 52 and contracts during forward movement of the sheath for rotational and longitudinal movement; [0074]-[0077]);  20c) inserting said catheter percutaneously into the blood vessel (as the assembly 15 is inserted into a blood vessel; [0076]); d) at least partially extending the cutting element from the insertion tube (one the assembly is delivered to the treatment site, the sheath 52 is moved relative to the delivery member 50 revealing the prongs 58; [0076]); and e) manipulating said catheter to controllably cut internal areas of the walls of the blood vessel, thus causing the blood vessel to contract and reduce or 25eliminate blood flow therethrough (by moving the prongs 58 to disrupt and/or irritate the vessel wall 16 either manually or automatically for both rotational and longitudinal movement and sclerosants are used to cause trauma and occlude veins; [0076]-[0077]).
Tal fails to disclose wherein the insertion tube extends to the atraumatic tip when the catheter is closed, and the assembly of the inner tube consisting of two concentrically arranged tubes comprising a distal tube and a body tube which form a proximal portion of the assembly of the inner tube, wherein the atraumatic tip is mounted on the distal tube.
However, Paul teaches a catheter (delivery device 1300; fig. 21) comprising a cutting element (including outer tubular member 1210 forming first 1244 and second 1246 arms, at least some of which include first 1258 and second 1260 cutting edges; figs. 16-17, 21; column 18, lines 12-14, 23-26; column 19, lines 45-47), an insertion tube (elongate sheath 1304; fig. 21), and an atraumatic tip (distal tip 1234; fig. 16) adapted to permit atraumatic insertion of the catheter into a blood vessel (fig. 16), wherein the insertion tube (1304) extends to the atraumatic tip (1234) when the catheter is closed (as sheath 1304 may be advanced or retracted relative to elongated inner member 1302 to effect expansion of arms 1244, 1246; column 21, lines 6-12; see for example, fig. 8D), and wherein the cutting element is mounted on an assembly of an inner tube (wherein the assembly of the inner tube is considered include elongate inner member 1302 and inner member 1228; figs. 16 and 21) located within the insertion tube (fig. 21), the assembly of the inner tube consisting of two concentrically arranged tubes comprising a distal tube (inner member 1228; fig. 16) and a body tube (elongate inner member 1302; fig. 21; wherein 1228 is positioned within 1302; therefore the tube are concentric) which form a proximal portion of the assembly of the inner tube (fig. 21), wherein the atraumatic tip (1234) is mounted on the distal tube (figs. 16, 21), and wherein the cutting element consists of a plurality of spring resilient arms (as the outer 1210 tubular member and arms 1244, 1246 are formed of shape memory metals such as nickel titanium alloys; column 20, lines 19-29) extending from a sleeve (outer 1210 tubular member), wherein the plurality of springy resilient arms are formed from a section of the sleeve (as the outer tubular member is laser cut to form splits forming an inner curve i.e. cutting edge and the desired arms; column 21, lines 36-51) and mounted on the assembly of the inner tube (fig. 21), the plurality of springy arms (arms 1244, 1246) having sharp endings (first 1258 and second 1260 cutting edges) protruding from the plurality of resilient arms (figs. 16-17) and directed towards the atraumatic tip (wherein arms 1244, 1246 are directed towards atraumatic distal tip 1234; column 20, lines 5-6), and wherein between the insertion tube (1304) and the assembly on the inner tube (1302, 1228) the catheter defines a channel (channel between 1304 and 1302; fig. 21) for fluid supply (fig. 21; column 20, lines 44-51), and inside the assembly of the inner tube (1302, 1228) the catheter further defines a channel (passageway 1232) for a guidewire (column 20, lines 1-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the delivery device of Tal the delivery device of Paul, which includes the single tube segment sleeve mounted on the assembly of an inner tube as claimed as well as a channel for a guidewire and a channel between the insertion tube and the assembly of the inner tube, in light of the teachings of Paul because the substitution of one known delivery device for another would have yielded the predictable result of expanding and contracting the cutting element within a vessel.
Substitution of the delivery device of Tal for that of Paul would include the atraumatic tip of Paul and the insertion tube being in contact with the atraumatic tip when the cutting element is in its collapsed configuration, similar to that shown in fig. 8D. Thus, modified Paul teaches the cutting element having a shape adapted for repeated and multiple insertion of it entirely within the insertion tube when the insertion tube is in contact with the atraumatic tip. Further, the substitution would also allow for a channel for fluid supply and another channel for a guidewire.
Regarding claim 2, modified Tal discloses wherein a degree of release and unfolding of the plurality of springy resilient arms of the cutting element is adjusted by controlling the position of a distal edge of the insertion 30tube with respect to the position of the cutting element (as the prongs 58 of Tal are self-expandable and expand upon retraction of the sheath 52 ([0074] of Tal) and the prongs 58 of modified Tal would self-expand upon retraction of the elongate sheath 1304 of Paul; column 21, lines 6-12).
Regarding claim 4, Tal modified discloses the invention as claimed above, and Tal further discloses wherein the method further comprises administering a dose of a sclerotizing agent through a channel (22) in the catheter and into the blood vessel to further damage the blood vessel by sclerotizing the blood vessel ([0073]). It is noted that the channel in the catheter of Tal is within the assembly of the inner tube. However, modified Tal discloses wherein between the insertion tube (1304) and the assembly on the inner tube (1302, 1228) the catheter defines a channel (channel between 1304 and 1302; fig. 21) for fluid supply (fig. 21; column 20, lines 44-51), and inside the assembly of the inner tube (1302, 1228) the catheter further defines a channel (passageway 1232) for a guidewire (column 20, lines 1-5).
It would have been obvious to one of ordinary skill in the art to administer the dose of sclerotizing agent of Tal through the channel in the catheter for fluid supply between the insertion tube and the assembly of the inner tube in light of the teachings of Tal and Paul in order to cause trauma to the endothelial lining of the vessel resulting in occlusion of the vein.
Regarding claim 5, Tal modified discloses the invention as claimed above and Tal further discloses providing the sclerotizing agent in the form of a liquid solution or a foam (as liquid based or foam sclerotherapy may be applied to deliver a higher concentration of the sclerosant to the vein wall; [0083]).
Regarding claim 6, Tal modified fails to disclose markings on an exterior portion of the catheter, the marks being visible with ultrasound or X-ray imaging, to facilitate positioning of the cutting element of the catheter during the operation of the catheter.
However, Paul teaches a method of controllable cutting including a cutting element (1010) and insertion tube (sheath of Figs. 10A, 10B) wherein the device includes radiopaque markers, which are visible with X-ray imaging, to facilitate positioning of the cutting element of the catheter during the operation of the catheter (column 4, lines 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an exterior portion of the catheter of modified Tal to have markings being visible with ultrasound or X-ray in light of the teachings of Paul in order to orientate the device and ease delivery of the device to the treatment site.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tal (US 2005/0055040 A1) in view of Paul, Jr. et al. (US 8,398,663 B2), as applied to claim 1 above, and further in view of Patterson et al. (US 5,882,329).
Regarding claim 3, while the insertion tube and the cutting element of modified Tal can be manually adjusted to expand the plurality of springy resilient arms at various diameters, Tal fails to explicitly disclose adjusting a diameter of the of the at least partially extended cutting element to at least one of the structure, size and shape of a vessel to be treated by adjusting the position of the insertion tube in relation to the cutting element.
However, Patterson teaches a shearing body that may have an adjustable width or diameter by use of the catheter system. The use of such radially adjustable shearing bodies may be advantageous since the shearing body may be introduced in a narrow width configuration and subsequently expanded as the shearing body is rotated or otherwise displaced in order to incrementally shear or abrade the material from the lumen within a region of the blood vessel. For example, the width of the shearing body can be gradually increased until contact is detected. Such detection may be achieved in a variety of ways, including expansion to a preselected diameter (based on a known or measured width), detection of resistance to further expansion, and/or detection of a change in electrical (e.g. resistance, inductance and/or capacitance) or other characteristics based on contact (columns 9-10, lines 56-67, 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Tal to comprise adjusting a diameter of the of the at least partially extended cutting element to at least one of the structure, size and shape of a vessel to be treated by adjusting the position of the insertion tube in relation to the cutting element in light of the teachings of Patterson in order to introduce the cutting element in a narrow configuration and prevent the cutting element from puncturing the blood vessel.

Response to Arguments
The previous objection of claims 1-3 and 6 due to minor informalities has been withdrawn in light of applicant’s amendments made 8/11/2022. However, additional objections, as discussed above, have also been made in light of the claimed amendments.
The previous rejection of claim(s) 1-6 over 35 U.S.C. 112(b) as being indefinite have been overcome in light of the amendments made to claim(s) 1, 2 and 6 on 8/11/2022. However, additional rejections, as discussed above, have also been made in light of the claimed amendments.
The rejection of claims 1-2 and 4 under 35 U.S.C. 102(a)(1) as anticipated by Tal has been withdrawn in light of applicant’s amendments made 8/11/2022; specifically, Tal does not teach wherein the insertion tube extends to the atraumatic tip when the catheter is closed, and wherein the assembly of the inner tube consists of two concentrically arranged tubes comprising a distal tube and a body tube as claimed.
Applicant’s arguments with respect to claim(s) 1-2 and 4-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, the new rejection of claim 1 relies on Paul to teach the features above as well as the claimed channel for fluid supply and channel for a guidewire.
Applicant's arguments filed with respect to claim 3 over Patterson have been fully considered but they are not persuasive. Applicant argues that Patterson’s device is designed for removing stenotic material from stented vessels in order to keep the vessel open rather than closing the vessel as the present invention does. However, Tal teaches a method of cutting into the vessel to close and occlude the vessel and the teachings of Patterson are only being applied to teach a diameter of the device can be adjusted to at least one of the structure, size, and shape of the vessel to be treated. Because Patterson does teach that the dimensions of a cutting element may be adjusted based on a known or measured width of a vessel, such teachings may be applied to the cutting element of Tal for the purpose of cutting the vessel to close or occlude the vessel as taught by Tal. Accordingly, the rejections over Patterson have been maintained.
Applicants arguments over claim 6 in view of Paul are not found persuasive. While the device of Paul has one or more cutting edges oriented in a manner different than that of Tal, the cutting edges of Tal are not being modified in view of Paul. Instead, an exterior portion of the catheter of modified Tal is being modified to include markings that would allow the catheter to be visible with ultrasound or X-ray imaging. Such a modification would not interfere with the cutting edges of Tal, which are used to intentionally cut or damage internal areas of walls of a blood vessel.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771